


Exhibit 10.31

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

Performance Stock Unit Award Notice

 

1.

 

Participant:

 

[*]

 

 

 

 

 

2.

 

Type of Award:

 

Performance Stock Units

 

 

 

 

 

3.

 

Target Units:

 

[*]

 

 

 

 

 

4.

 

Maximum Units:

 

[*]

 

 

 

 

 

 

 

 

 

Subject to reduction to satisfy tax withholding obligations as and when due
pursuant to Section 3(c) of the Performance Stock Unit Award Agreement

 

 

 

 

 

5.

 

Date of Grant:

 

[*]

 

 

 

 

 

6.

 

Vesting:

 

The Performance Stock Units are eligible to vest in [*] as set forth in
Section 2 of the Performance Stock Unit Award Agreement.

 

 

 

 

 

7.

 

Performance Goal(s):

 

Vesting of the Performance Stock Units shall be subject to the following
Performance Goal(s) as set forth in Section 2 of the Performance Stock Unit
Award Agreement:

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

8.

 

Settlement:

 

Each Performance Stock Unit shall be convertible into one share of Common Stock
within 30 days of vesting subject to Section 3 of the Performance Stock Unit
Award Agreement.

 

 

 

 

 

9.

 

Dividend Equivalents:

 

The Performance Stock Units shall be entitled to dividend equivalents as set
forth in Section 1 of the Performance Stock Unit Award Agreement.

 

By executing this Performance Stock Unit Award Notice, the Participant agrees
and acknowledges that the Performance Stock Units described herein are granted
under and governed by the terms and conditions of the Performance Stock Unit
Award Agreement attached hereto and the AMC Entertainment Holdings, Inc. 2013
Equity Incentive Plan, both of which are hereby incorporated by reference and
together with this Performance Stock Unit Award Notice constitute one document. 
This Performance Stock Unit Award Notice may be signed in counterparts, each of
which shall be an original with the same effect as if signatures thereto and
hereto were upon the same instrument.

 

PARTICIPANT

 

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

[*]

 

Name:

[*]

 

 

 

Title:

[*]

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

AMC ENTERTAINMENT HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

Performance Stock Unit Award Agreement

 

[*]

 

SECTION 1.                         GRANT OF PERFORMANCE STOCK UNIT AWARD.

 

(a)               Performance Stock Unit Award.  AMC Entertainment
Holdings, Inc. (the “Company”) hereby grants to the Participant whose name is
set forth on the applicable Performance Stock Unit Award Notice (the “Notice”)
on the date set forth on such Notice (such date, the “Date of Grant”),
Performance Stock Units (the “Units”) in an amount set forth in the Notice,
pursuant to the terms and conditions set forth in the Notice, this agreement
(the “Agreement”) and the AMC Entertainment Holdings, Inc. 2013 Equity Incentive
Plan (the “Plan”).  The Units are intended to constitute “qualified
performance-based compensation” as that term is used in Section 162(m) of the
Code, which Units shall be subject to the terms and conditions of Section 10 of
the Plan.

 

(b)               No Purchase Price.  In lieu of a purchase price, this Award is
made in consideration of Service previously rendered, and to be rendered, by the
Participant to the Company.

 

(c)                Equity Incentive Plan and Defined Terms. Capitalized terms
not defined herein shall have the same meaning as in the Plan.  In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

(d)               Dividend Equivalents.  Each Unit held as of the record date
for dividends or other distributions paid in respect of shares of Common Stock
shall be entitled to a dividend equivalent equal to the amount paid in respect
of one share of Common Stock.  Prior to vesting, such dividend equivalents shall
accumulate and be paid within thirty (30) days following the date and to the
extent the Units vest.  All rights to dividend equivalents shall be forfeited
along with and to the extent the Units are forfeited.

 

SECTION 2.                         VESTING AND FORFEITURE; PERFORMANCE GOALS

 

(a)               Vesting and Forfeiture.  Unless earlier forfeited, all or a
portion of the Maximum Units (as set forth on the Notice) are eligible to vest
based upon [*] for the [*] beginning [*] and ending [*] (the “Performance
Period”).  Unless otherwise provided in a written employment agreement with the
Participant in effect as of the Date of Grant, all Units shall be immediately
forfeited upon termination of the Participant’s Service for any reason prior to
the last day of the Performance Period.  Each Unit that becomes vested in
accordance with Section 2(a) shall be referred to herein as a “Vested Unit”. 
Each Unit that does not become a Vested Unit shall be forfeited and canceled
immediately without consideration as of the Vesting Date.

 

(b)               Performance Goals.  The Committee shall determine, in its sole
discretion, and certify in writing whether and the extent to which the
Performance Goal(s) were achieved with respect to the Performance Period.  Such
determination and certification shall occur as soon as practicable following the
receipt of the Company’s financial statements for the applicable Performance
Period.  For the avoidance of doubt, the Committee may adjust the Performance
Goal(s) (including, without limitation, to prorate goals and payments for a
partial plan year) pursuant to Section 10.5 of the Plan and subject to
compliance with Section 162(m) of the Code.

 

SECTION 3.                         SETTLEMENT OF PERFORMANCE STOCK UNITS

 

(a)               Time of Settlement.  Subject to the terms of the Plan and this
Agreement, each Unit shall be settled within thirty (30) days following vesting
(each a “Settlement Date”).  On the Settlement Date, the applicable Units shall
be converted into an equivalent number of shares of Common Stock that will be
immediately distributed to the Participant (or the Participant’s legal
representative). With regard to shares of Common Stock delivered on the
Settlement Date, the Company may at its election either (i) issue a certificate
representing the shares, or (ii) not issue any certificate representing the
shares and

 

--------------------------------------------------------------------------------


 

instead document the Participant’s interest by registering the shares with the
Company’s transfer agent (or another custodian selected by the Company) in
book-entry form.

 

(b)               Delay of Settlement.  Notwithstanding Section 3(a), the
Settlement Date may be delayed where the Company reasonably anticipates that the
settlement of the Vested Units will violate Federal securities laws or other
applicable law; provided that the Vested Units shall be settled at the earliest
date at which the Company reasonably anticipates that the settlement will not
cause such violation.  For purposes of this Section 3(b), the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision of the Code shall not be treated as a violation of applicable
law.

 

(c)                Withholding Requirements.  As of the date any withholding tax
is paid by the Company on behalf of the Participant with regard to the Units (a
“Taxable Date”), the Company shall accelerate settlement and withhold shares of
Common Stock with a Fair Market Value on the Taxable Date equal to the minimum
amount of the applicable tax withholding, plus any minimum tax withholding
liability incurred as a result of such acceleration; provided that, in
connection with taxes owed on the Settlement Date, the Participant may elect at
any time no later than five (5) business days prior to the Settlement Date to
satisfy any withholding requirement by remitting to the Company an amount in
cash equal to the minimum applicable tax withholding in connection with the
settlement of the Vested Units.

 

SECTION 4.                         MISCELLANEOUS PROVISIONS.

 

(a)               Securities Laws. Subject to Section 3(b), no shares of Common
Stock will be issued or transferred pursuant to this Agreement unless and until
all then applicable requirements imposed by Federal and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the shares of Common Stock may be
listed, have been fully met.  As a condition precedent to the issuance of shares
of Common Stock pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet such requirements.  The
Committee may impose such conditions on any shares of Common Stock issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares.  The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired only for investment purposes and without any current intention to sell
or distribute such shares.

 

(b)               Participant Undertaking.  The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to carry out or effect the obligations or
restrictions imposed on either the Participant or upon the shares of Common
Stock issued pursuant to this Agreement.

 

(c)                No Right to Continued Service. Nothing in this Agreement or
the Plan shall confer upon the Participant any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any Subsidiary employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate his or her Service at any time and for any reason, with or
without Cause.

 

(d)               Notification. Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company at its principal executive office and
to the Participant at the address that he or she most recently provided to the
Company.

 

(e)                Entire Agreement. This Agreement, the Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

(f)                 Waiver. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

(g)                Successors and Assigns. The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Agreement and
have agreed in writing to be joined herein and be bound by the terms hereof.

 

(h)               Severability.  The provisions of this Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

(i)                   Amendment.  This Agreement shall not be amended unless
such amendment is agreed to in writing by both the Participant and the Company.

 

(j)                  Governing Law. This Agreement and all rights hereunder
shall be subject to and interpreted in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of laws, and to
applicable Federal securities laws.

 

(k)               Section 409A Compliance.  To the extent applicable, it is
intended that the Units comply with the requirements of Section 409A of the Code
and the Treasury Regulations and other guidance, compliance programs and other
interpretive authority thereunder (“Section 409A”), and that this Agreement
shall be interpreted and applied by the Committee in a manner consistent with
this intent in order to avoid the imposition of any additional tax under
Section 409A.  In the event that (i) any provision of this Agreement, (ii) the
Units or any payment or transaction in respect of the Units or (iii) other
action or arrangement contemplated by the provisions of this Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A, the Committee shall have the authority to take such actions and to
make such changes to this Agreement as the Committee deems necessary to comply
with such requirements.  No payment that constitutes deferred compensation under
Section 409A that would otherwise be made under this Agreement upon a
termination of Service will be made or provided unless and until such
termination is also a “separation from service,” as determined in accordance
with Section 409A.  Notwithstanding the foregoing or anything elsewhere in this
Agreement to the contrary, if the Participant is a “specified employee” as
defined in Section 409A at the time of termination of Service with respect to
the Units, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A, the commencement of any payments or benefits
under the Units shall be deferred until the date that is six months following
the Participant’s termination of Service (or, if earlier, the date of death of
the Participant).  Notwithstanding anything to the contrary in this Agreement,
dividend equivalents shall be paid no later than the March 15 following the
calendar year during which the Participant first acquires a vested, legally
binding right to receive the dividend equivalent.  In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Participant by Section 409A or any damages for failing to comply
with Section 409A.

 

4

--------------------------------------------------------------------------------
